DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/11/2022 has been entered.

Response to Arguments
Applicant's arguments filed 04/11/2022 have been fully considered but they are not persuasive.
Regarding 112 rejection, Applicant’s amendment to claim 1 does not overcome the rejection, since the invention predicts ages of all the users, and not just the age of the predicted additional user as amended in the claim. The rejection is maintained.
Regarding claim 1, Applicant alleges the amended limitation “wherein the conversation includes information representing the predicted additional user, and the at least one user is selected from among the plurality of recognized users and the predicted additional user” is not taught by the references of the record. After further reviewing references, the Examiner respectfully disagrees. Combination of Hildreth and Sakai teaches the limitation, where Sakai discloses (¶0270, ¶0271) that the various words are extracted from the conversation, where the word coincides with the name/nickname of the person, and Hildreth discloses (¶0113, ¶0121) the system detects/identifies a dad user and a child user (additional user) in the image, where (¶0088, ¶0102, ¶0114, ¶0115) the device determines an age related attribute for each of the multiple users and selects the youngest age user to control access to the device. Therefore, the combination of Hildreth and Sakai renders obviousness of the claim.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, Applicant mischaracterizes references by analyzing the references separately and not in combination. In the combination of Hildreth, Sakai, and Thomas, Hildreth teaches how the system recognizes a plurality of the users in an area and selects a youngest user to control playing of the content, Sakai teaches of how voice conversation between users that mention name/nickname of an another user is used to determine/predict an additional user, and Thomas teaches of controlling display of the content based on the additional user which was not included the room earlier.  The motivation is that it is the most sensible way to control access to a television programming based on the users that are presented in the room having the television or display.
With regard to the dependent claims, the respective rejections are maintained as Applicant has only argued that the combination of prior art(s) does not cure the deficiencies, nevertheless it is the Examiner's contention that combination of prior art(s) does not contain any deficiencies.  See the rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8, 10-14, and 17 stand rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without predicting ages of the users, selecting users based on the predicted ages, and controlling output of the content according to a youngest age from the predicted age of the users, which are critical or essential to the practice of the invention but not included in the claims. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). As shown in the originally filed independent claims 1, 8, and 13 on 12/16/2020, Figs. 14 and 18 of the drawings, along with independent claims of patented parent case, these particular features were considered essential by the Applicant and are omitted and not reflected in the claims which are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6-8, 10-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2009/0133051 to Hildreth (“Hildreth”) in view of US PG Pub 2011/0058028 to Sakai (“Sakai”) and US Patent 7,134,130 to Thomas (“Thomas”).
	Regarding claim 1, “A content playing system” reads on the system/method of controlling access to video program content displayed by the device (abstract, ¶0002) disclosed by Hildreth and represented in Fig. 5.
As to “comprising: an output device including a display and a speaker” Hildreth discloses (¶0054) that the system includes a display device and audio speakers as represented in Fig. 3 (elements 304, 305).
As to “5one or more controllers, each including a processor, configured to: recognize a plurality of users viewing content output by the output device based on one or more captured images including the users” Hildreth discloses (¶0053, ¶0056, ¶0061) that the device comprises a control circuitry, such as a processor, that processes images captured by the camera that captures images of an area proximate to the display device, where the processor controls the audio/video being displayed by the device as represented in Fig. 3.  Hildreth further discloses (¶0071, ¶0113) that the captured image of the area includes one or more users as represented in Fig. 6.
As to “receive at least one voice signal including at least one voice of at least one user, via a microphone, perform voice recognition on the at least one voice 15signal…” Hildreth discloses (¶0129, ¶0130) that the device implements a process to track and interpret spoken words of the user to identify a particular user by using (¶0049) voice user interface (microphone).
As to “control playing of the content according to an age of the predicted additional user” Hildreth discloses (¶0014, ¶0088, ¶0089, ¶0102) that after determining/estimating an age of the user, the device selects the youngest age user from the plurality of the detected users, and controls access to the device based on the age related attribute as represented in Fig. 5.
As to “the at least one user is selected from among the plurality of recognized users and the predicted additional user” Hildreth discloses (¶0113, ¶0121) that the system detects/identifies a dad user and a child user (additional user) in the image as shown in Fig. 6, where (¶0088, ¶0102, ¶0114, ¶0115) the device determines an age related attribute for each of the multiple users and selects the youngest age user to control access to the device.
Hildreth meets all the limitations of the claim except “perform…voice signal to obtain a conversation of the at least one user, predict an additional user...based on analysis of the conversation.” However, Sakai discloses (¶0244, ¶0301) that the analysis unit detects voice during the conversation; (¶0270, ¶0271, ¶0277, ¶0299, ¶1041) the system extracts name information from the person’s conversation, where the analysis unit detects the word as the name of the person to determine person/people as represented in Fig. 14. 
As to “wherein the conversation includes information representing the predicted additional user” Sakai discloses (¶0270, ¶0271) that the various words are extracted from the conversation, where the word coincides with the name/nickname of the person.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Hildreth’s system by determining a user based on analysis of a conversation including information representing the user as taught by Sakai in order to obtain accurate identity and detect more information about the user.
Combination of Hildreth and Sakai meets all the limitations of the claim except “predict an additional user, not included in the plurality of recognized users, who will view the content, based on analysis…, and control playing of the content according the predicted additional user.”  However, Thomas discloses (9:14-25; 8:2-3) that the device captures image of the area having access to the display comprising user(s) where the room is constantly scanned to determine the audience; (7:43-48; 9:26-31) the device determines an additional user is newly present, and not included in the room/captured image, in the given area and controls display of the information based on the additional user newly presented in the area.  Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the invention to modify Hildreth and Sakai’s systems by predicting an additional user not included in the captured image will be added as a user viewing the content based on an analysis as taught by Thomas in order to control access to a television programming and computer displayed information based on which users are present in the room having the television or display (1:45-47).

Regarding claim 3, “The content playing system of claim 1, wherein the one or more controllers are configured to determine a viewing rating based on analysis of the content and compare the determined viewing rating against the age of the predicted additional user in order to determine whether to output some or all of the content” Hildreth discloses (¶0103, ¶0111, ¶0134, ¶0156, ¶0171, ¶0172, claim 6) that the system checks user’s age group with the content rating and determines whether to block/authorize specific channel/program.

Regarding claim 4, “The content playing system of claim 1, wherein the one or more controllers are configured to detect a change in the number of users viewing the content being output, and repeat the recognizing, receiving, performing, predicting, and controlling when the number of users changes” Hildreth discloses (¶0076, ¶0107) that the processor continuously monitors a camera image to detect users, where the system blocks/allows a program when it detects a user enters a room.

Regarding claim 6, “The content playing system of claim 1, wherein the one or more controllers are further configured to recognize activities of the plurality of recognized users, select at least one recognized user performing a predetermined activity, and control output of the content according to a preference of the at least one recognized user selected by performing the predetermined activity” Hildreth discloses (¶0121-¶0127) that the processor detects multiple users in the images, where the processor determines the position of the remote control to the position of the detected user and identifies the user operating the remote control; the processor determines the attribute for the user operating the remote control and displays content matching to the detected user as represented in Fig. 7.  Hildreth also discloses (¶0042, ¶0045) that the device identifies a user; the identified user makes a selection of a program to view, where the device controls playing of the content based on the age group of the user as represented in Fig. 1.

Regarding claim 7, “The content playing system of claim 6, wherein the one or more controllers are configured to generate for display, on the output device, a list of channels or a list of content preferred by the at least one recognized user selected by performing the predetermined activity” Hildreth discloses (¶0042) that when the system identifies a specific user as watching television alone, it displays a television listing that lists programs that the user can access as represented in Fig. 1 (element 104).

Regarding claim 8, see rejection similar to claim 1.

Regarding claim 10, see rejection similar to claim 3.

Regarding claim 11, see rejection similar to claim 4.  

Regarding claim 12, “The method of claim 8, wherein the recognizing, receiving, performing, predicting, and controlling are performed whenever the content being output changes” Hildreth discloses (¶0107) that the processor monitors camera images in response to a change in content is detected.

Regarding claim 13, see rejection similar to claim 1.
  
Regarding claim 14, “The system of claim 13, further comprising: a camera for capturing images of the users for use by the one or more controllers in recognizing the users” Hildreth discloses (¶0054, ¶0061) that the system includes a camera that captures images of the users and transmits it to the processor.

Regarding claim 17, “A computer program product comprising a non-transitory computer-readable storage medium configured to store one or more computer programs including instructions that, when executed by at least one processor, cause the at least one processor to control to perform the method of claim 8” Hildreth discloses (¶0019, claim 25) that the CRM stores a computer program executed by the processor of the device which performs the steps.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317. The examiner can normally be reached Monday - Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PINKAL R CHOKSHI/Primary Examiner, Art Unit 2425